MEMORANDUM OPINION

                                            No. 04-12-00423-CR

                                     IN RE Joe Rafael JIMENEZ, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 1, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 16, 2012, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause Nos. 337651 and 077469, styled The State of Texas v. Joe Rafael Jimenez, Jr.,
dismissed by the County Court at Law No. 8, Bexar County, Texas, the The Honorable Liza Rodriguez presiding.